DETAILED ACTION 
	This application is a reissue of Design patent D807,556, and it is also a division of reissue application 29/720,033. 
	The election of Group I, embodiment 1, is acknowledged.  Group II, embodiment 2, is withdrawn from further consideration.
This application is in condition for allowance except for the following formal matters.
Drawings	
    PNG
    media_image1.png
    306
    660
    media_image1.png
    Greyscale


	The rim is depicted by a bold line in the top plan view to describe the thickness, whereas a thinner describes the top of the rim in the perspective view. The regular thickness line suggest no appreciable material thickness, or a paper thin material which seems inappropriate for a structural material.  The edge thickness is addressed in reissue application 29/720,033, and it also needs to be addressed in this application.
	 

Specification
	In design patents, the drawings are the illustration of the claim, and the description of parts of the drawings as being for “illustrative purposes only” has no clear meaning. Accordingly, for the purposes of design practice, it has been determined that the words "illustrative purposes only" do not properly describe the purpose of broken lines in the drawings as required by the MPEP § 1503.02, III.  Therefore, the description of the broken line portions of the design must be amended to read:
-- The broken lines depict portions of the Troffer-Style Fixture in which the design is embodied that form no part of claimed design. –
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917